Citation Nr: 0529537	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than October 1, 
2000, for a 60 percent evaluation for degenerative disc 
disease and lumbar spondylosis at L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In a March 2002 rating decision, the RO granted a 60 percent 
evaluation for the service-connected back disorder, from June 
18, 2001, the date his claim for increase was received.  The 
veteran notified the RO that he disagreed with the effective 
date.  In April 2002, a Decision Review Officer at the RO 
found that private medical records supported an effective 
date of December 4, 2000.  The April 2003 rating decision 
shows an effective date of October 1, 2000, for the 60 
percent evaluation of the service-connected low back 
disorder.

The case was previously before the Board in January 2004, 
when it was remanded for additional notification and 
development pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
these claims.

2.  The RO received the veteran's claim for an increased 
rating for his service-connected back disability in June 
2001; no earlier formal or informal claims are of record.

3.  A private medical treatment record dated December 4, 
2000, is the earliest evidence showing that the veteran had 
degenerative disc disease.

4.  It is factually ascertainable that the veteran's service-
connected back disability had increased in severity on 
December 4, 2000; there is no probative evidence of an 
earlier increase in disability and no unresolved formal or 
informal claims were received by VA prior to that date.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
1, 2000, for an award of 60 percent for the service-connected 
back disability have not been met. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the veteran's claim for an increased 
rating for his service connection back disability in a letter 
dated June 2001.  Upon the grant of an increased rating of 60 
percent, the veteran disagreed with the effective date 
assigned.  However, section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate this "downstream" issue.  VAOGCPREC 8-03; 69 
Fed. Reg. 25180 (2004).  Nevertheless, VA provided additional 
notice in a letter dated March 2004.  Thus, the duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. at 187.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a several VA 
Compensation and Pension examinations with regard to his 
claim for an increased rating.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Generally, the date the claim is received will be the 
effective date of benefits.  38 U.S.C.A. § 5110(a) (West 
2002).  In the case of a claim for an increased disability 
rating the controlling law and regulations provide that the 
effective date of an evaluation and award of compensation for 
an increased rating claim is the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.  However, an earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Once a formal claim has been allowed, or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2005).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

The record shows that a June 1996 rating decision granted 
service connection for a back disorder at a 10 percent 
disability rating.  The veteran previously filed a claim for 
an increased rating for his service-connected back disability 
and this claim was denied by a March 1999 rating decision.  
The veteran did not file and appeal to this rating decision 
and it became final.  In the present case the veteran asserts 
that that he would have been given the 60 percent rating if 
he had been examined by magnetic resonance imaging (MRI) at 
an earlier date.  The United States Court of Appeals for 
Veterans Claims has held that clear and unmistakable error 
(CUE) must be based on the evidence of record at the time, so 
that a lack of evidence or testing cannot form a basis for a 
finding of CUE.  That is, the assertion that he should have 
been tested by MRI at an earlier time does not provided a 
legal basis for an earlier effective date on the basis of 
CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)). 

The preponderance of the evidence is against the assignment 
of an effective date earlier than October 1, 2000, for a 60 
percent disability evaluation for service-connected 
degenerative disc disease and lumbar spondylosis at L5-S1.  
The veteran's most recent claim for an increased rating for 
his back disorder was received at the RO in June 2001.  A 
private MRI report dated in August 2001 and a VA examination 
in October 2001 reveal that the veteran had degenerative disc 
disease.  On the basis of finding degenerative disc disease, 
coupled with other physical findings such as limitation of 
motion, an increased rating of 60 percent was granted for the 
back disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A private medical record dated December 4, 2000, is 
the first medical evidence of record which reveals that the 
veteran had neurologic symptoms of degenerative disc disease 
by indicating positive straight leg raising testing and right 
leg sciatica.  

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that the increase in disability had occurred, 
if the application is received within one year of such date.  
38 U.S.C.A. § 5110(b) (2) (West 2002).  The December 2000 
private medical record is dated within a year prior to the 
veteran's June 2001 claim for an increased rating.  As such, 
December 4, 2000, is the earliest date at which it became 
factually ascertainable that the increase in disability had 
occurred.  As noted in the Introduction section above, an 
April 2003 rating decision shows an effective date of October 
1, 2000, for the 60 percent evaluation of the service-
connected low back disorder.  Based upon the evidence of 
record, the Board finds that it is factually ascertainable 
that the veteran's service-connected back disability had 
increased in severity on December 4, 2000 and there is no 
evidence of record supporting the assignment of an effective 
date earlier than the presently assigned October 1, 2000.  
The Board finds there is no probative evidence of an earlier 
increase in disability and that no unresolved formal or 
informal claims were received by VA prior to June 2001. 
Therefore, preponderance of the evidence is against the claim 
for an earlier effective date prior to October 1, 2000.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt. However, since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 1, 2000, for a 60 
percent disability evaluation for degenerative disc disease 
and lumbar spondylosis at L5-S1 is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


